


Exhibit 10.8


SURGERY PARTNERS, INC.
CASH INCENTIVE PLAN


1.
PURPOSE

This Cash Incentive Plan (the “Plan”) has been established to advance the
interests of Surgery Partners, Inc. (the “Company”) by providing for the grant
of Cash Incentive Awards (as defined below) to eligible employees of the Company
and its affiliates, including Cash Incentive Awards intended to qualify for the
performance-based compensation exemption (“Exempt Cash Incentive Awards”) under
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”)
(Section 162(m) of the Code, together with the regulations thereunder, “Section
162(m)”), to the extent applicable.
2.
ADMINISTRATION

The Plan will be administered by the Committee and its delegates (the Committee
and its delegates, to the extent of such delegation, are referred to herein as
the “Administrator”); provided, that all determinations and other actions of the
Administrator required by the performance-based compensation provisions of
Section 162(m) to be made or taken by a “compensation committee” (as defined in
Section 162(m)) will be made or taken hereunder directly by the Committee, and
all references to the Administrator herein are to be construed accordingly. For
purposes of the Plan, “Committee” means the Compensation Committee of the Board
of Directors of the Company, except that if any member of the Compensation
Committee is not an “outside director” (as defined in Section 162(m)),
“Committee” means a subcommittee of the Compensation Committee consisting solely
of those Compensation Committee members who are “outside directors” as so
defined.
The Administrator has the authority to interpret the Plan and Cash Incentive
Awards, to determine eligibility for Cash Incentive Awards, to determine the
terms of and the conditions applicable to any Cash Incentive Award, and
generally to do all things necessary to administer the Plan. Any interpretation
or decision by the Administrator with respect to the Plan or any Cash Incentive
Award will be final and conclusive as to all parties.
3.
ELIGIBILITY; PARTICIPANTS

The Administrator will select from among the executive officers and other key
employees of the Company and its affiliates those employees who will from time
to time participate in the Plan (each, a “Participant”). Participation with
respect to one Cash Incentive Award under the Plan will not entitle an
individual to participate with respect to a subsequent Cash Incentive Award or
Cash Incentive Awards, if any, and will not entitle a Participant to continued
employment or constitute the basis for any claim of damages in connection with a
termination of employment or otherwise.
4.
GRANT OF AWARDS

The term “Cash Incentive Award” as used in the Plan means an award opportunity
that is payable in cash and is granted to a Participant with respect to a
specified performance period (consisting of the Company’s fiscal year or such
other period as the Administrator may determine, each a “Performance Period”). A
Participant who is granted a Cash Incentive Award will be entitled to a payment,
if any, under the Cash Incentive Award only if all conditions to payment have
been satisfied in accordance with the Plan and the terms of the Cash Incentive
Award. By accepting (or, under such rules as the Administrator may prescribe,
being deemed to have accepted) a Cash Incentive Award, the Participant agrees
(or will be deemed to have agreed) to the terms of the Cash Incentive Award and
the Plan. For each Cash Incentive Award, the Administrator shall establish the
following:
(a) the Performance Criteria (as defined in Section 5 below) applicable to the
Cash Incentive Award;
(b) the amount or amounts that will be payable (subject to adjustment in
accordance with Section 6) if the Performance Criteria are achieved; and
(c) such other terms and conditions as the Administrator deems appropriate,
subject in each case to the terms of the Plan.




--------------------------------------------------------------------------------




For Exempt Cash Incentive Awards, (i) such terms shall be established by the
Committee not later than (A) the ninetieth (90th) day after the beginning of the
Performance Period, in the case of a Performance Period of 360 days or longer,
or (B) the end of the period constituting the first quarter of the Performance
Period, in the case of a Performance Period of less than 360 days, and (ii) once
the Committee has established the terms of such Exempt Cash Incentive Award in
accordance with the foregoing, it shall not thereafter adjust such terms, except
to reduce payments, if any, under the Exempt Cash Incentive Award in accordance
with Section 6 or as otherwise permitted in accordance with the requirements of
Section 162(m).
5.
PERFORMANCE CRITERIA

As used in the Plan, “Performance Criteria” means specified criteria, other than
the mere continuation of employment or the mere passage of time, the
satisfaction of which is a condition for the vesting, payment or full enjoyment
of a Cash Incentive Award. A Performance Criterion and any targets with respect
thereto determined by the Administrator need not be based upon an increase, a
positive or improved result or avoidance of loss, may consist of individual
and/or Company-related goals and may be applied to a Participant or Participants
on an individual basis or with respect to a business unit or division or the
Company as a whole. For Exempt Cash Incentive Awards, a Performance Criterion
will mean an objectively determinable measure of performance relating to any or
any combination of the following (measured either absolutely or comparatively
(including, without limitation, by reference to an index or indices or a
specified peer group) and determined either on a consolidated basis or, as the
context permits, on a divisional, subsidiary, facility, line of business,
project or geographical basis or in combinations thereof and subject to such
adjustments, if any, as the Committee specifies, consistent with the
requirements of Section 162(m)): sales; revenues; assets; expenses; earnings
before or after deduction for all or any portion of interest, taxes,
depreciation, amortization or equity expense, whether or not on a continuing
operations or an aggregate or per share basis; return on equity, investment,
capital, capital employed or assets; one or more operating ratios; operating
income or profit, including on an after tax basis; borrowing levels, leverage
ratios or credit rating; market share; capital expenditures; cash flow; stock
price; stockholder return; sales of particular products or services; customer
satisfaction; customer acquisition or retention; acquisitions and divestitures
(in whole or in part); joint ventures and strategic alliances; spin-offs,
split-ups and the like; reorganizations; or recapitalizations, restructurings,
financings (issuance of debt or equity) or refinancings. To the extent
consistent with the requirements of Section 162(m), the Committee may establish,
by the deadline that otherwise applies to the establishment of the terms of an
Exempt Cash Incentive Award, that, in the case of any such Exempt Cash Incentive
Award, one or more of the Performance Criteria applicable to such Cash Incentive
Award will be adjusted in an objectively determinable manner to reflect events
(for example, the impact of charges for restructurings, discontinued operations,
mergers, acquisitions, and other unusual or infrequently occurring items, and
the cumulative effects of tax or accounting changes, each as defined by U.S.
generally accepted accounting principles) occurring during the Performance
Period that affect the applicable Performance Criterion or Criteria. With
respect to Cash Incentive Awards other than Exempt Cash Incentive Awards, the
Administrator may provide that such Cash Incentive Award, and any related
Performance Criterion or Criteria, will be adjusted in any manner prescribed by
the Administrator in its sole discretion.
6.
CERTIFICATION OF PERFORMANCE; AMOUNT PAYABLE UNDER AWARDS

As soon as practicable after the close of a Performance Period, the
Administrator will determine whether and to what extent, if at all, the
Performance Criterion or Criteria applicable to a Cash Incentive Award granted
for the Performance Period have been satisfied and, in the case of Exempt Cash
Incentive Awards, will take such steps as it determines to be sufficient to
satisfy the certification requirement under Section 162(m) as to such
performance results. The Administrator shall then determine the actual payment,
if any, under each Cash Incentive Award. No amount may be paid under any Exempt
Cash Incentive Award unless such certification requirement has been satisfied as
set forth above, except as provided by the Administrator consistent with the
requirements of Section 162(m). The Administrator may, in its sole and absolute
discretion and with or without specifying its reasons for doing so, after
determining the amount that would otherwise be payable under any Cash Incentive
Award for a Performance Period, reduce (including to zero) the actual payment,
if any, to be made under such Cash Incentive Award or, in the case of Cash
Incentive Awards other than Exempt Cash Incentive Awards, otherwise adjust or
increase the amount payable under such Cash Incentive Award. The Administrator
may exercise the discretion described in the immediately preceding sentence
either in individual cases or in ways that affect more than one Participant. The
actual payment under an Exempt Cash Incentive Award may be less than (but in no
event more

- 2 -



--------------------------------------------------------------------------------




than) the amount indicated by the certified level of achievement under such Cash
Incentive Award. The actual payment under a Cash Incentive Award other than an
Exempt Cash Incentive Award may be more or less than the amount indicated by the
level of achievement under the Cash Incentive Award. In each case, the
Administrator’s discretionary determination, which may affect different Cash
Incentive Awards differently, will be binding on all parties.
7.
PAYMENT UNDER AWARDS

Except as otherwise determined by the Administrator or as otherwise provided in
this Section 7, all payments under the Plan will be made, if at all, not later
than March 15th of the calendar year following the calendar year in which the
Performance Period ends; provided, that the Administrator may authorize elective
deferrals of any Cash Incentive Award payments in accordance with the deferral
rules of Section 409A of the Code. Unless otherwise determined by the
Administrator, a Cash Incentive Award payment will not be made unless a
Participant has remained employed with the Company and its affiliates through
the date of payment.
8.
PAYMENT LIMITS

The maximum amount payable to any person in any fiscal year of the Company under
Exempt Cash Incentive Awards will be $3,000,000, which limitation, with respect
to any such Cash Incentive Awards for which payment is deferred in accordance
with Section 7 above, shall be applied without regard to such deferral.
9.
TAX WITHHOLDING; LIMITATION ON LIABILITY

All payments under the Plan will be subject to reduction for applicable tax and
other legally or contractually required withholdings.
Neither the Company nor any affiliate, nor the Administrator, nor any person
acting on behalf of the Company, any affiliate, or the Administrator, will be
liable for any adverse tax or other consequences to any Participant or to the
estate or beneficiary of any Participant or to any other holder of a Cash
Incentive Award that may arise or otherwise be asserted with respect to a Cash
Incentive Award, including, but not limited to, by reason of the application of
Section 11 below or any acceleration of income or any additional tax (including
any interest and penalties) asserted by reason of the failure of a Cash
Incentive Award to satisfy the requirements of Section 409A of the Code or by
reason of Section 4999 of the Code, or otherwise asserted with respect to the
Cash Incentive Award.
10.
AMENDMENT AND TERMINATION

The Committee or the Board of Directors of the Company may amend the Plan at any
time and from time to time, and may terminate the Plan at any time.
11.
MISCELLANEOUS

The Administrator may provide that Cash Incentive Awards will be subject to
forfeiture, termination or rescission, and that a Participant will be obligated
to return to the Company payments received with respect to a Cash Incentive
Award, in connection with (i) a breach by the Participant of a Cash Incentive
Award agreement or the Plan, or any non-competition, non-solicitation,
confidentiality or similar covenant or agreement with the Company or any of its
affiliates or (ii) an overpayment to the Participant of incentive compensation
due to inaccurate financial data. Without limiting the generality of the
foregoing, the Administrator may recover Cash Incentive Awards and payments
under any Cash Incentive Award in accordance with any applicable Company
clawback or recoupment policy, as such policy may be amended and in effect from
time to time, or as otherwise required by applicable law or applicable stock
exchange listing standards, including, without limitation, Section 10D of the
Securities Exchange Act of 1934, as amended. Each Participant, by accepting a
Cash Incentive Award pursuant to the Plan, agrees to return the full amount
required under this Section X at such time and in such manner as the
Administrator shall determine in its sole discretion, consistent with applicable
law.
In the case of any Exempt Cash Incentive Award, the Plan and such Exempt Cash
Incentive Award will be construed and administered to the maximum extent
permitted by law in a manner consistent with qualifying the Exempt Cash
Incentive Award for the exemption for performance-based compensation under
Section 162(m), notwithstanding anything to the contrary in the Plan. Cash
Incentive Awards will not be required to comply with the provisions of the Plan
applicable to Exempt Cash Incentive Awards (including, without limitation, the
composition of the Committee as set forth in Section 2 above) if and to the
extent they are eligible (as determined by the

- 3 -



--------------------------------------------------------------------------------




Committee) for exemption from such limitations by reason of the transition
relief set forth in Treas. Reg. § 1.162-27(f).
The Plan shall be effective upon adoption of the Plan by the Board of Directors
of the Company (the “Effective Date”) and shall supersede and replace the
Company’s annual cash bonus program with respect to Cash Incentive Awards
granted to eligible executive officers and employees for fiscal years beginning
after the Effective Date.



- 4 -

